Sherwood, J.
The jury found defendant guilty of both burglary and larceny with which he was charged in the indictment, and assessed his punishment at three years’ imprisonment in the penitentiary for the burglary, and two years’ for the larceny.
There was ample evidence to support the verdict, and the instructions in relation to the presumption arising from the recent possession of goods taken by means of burglary or larceny, or both, were such as have often been approved by this court. State v. Babb, 76 Mo. 501; State v. Kelley, 73 Mo. 611, and other cases.
The other instructions were likewise equally free from fault.
Binding no error in the record, we affirm the judgment.
All concur.